Title: From Thomas Jefferson to David Rittenhouse, 1 August 1790
From: Jefferson, Thomas
To: Rittenhouse, David



Dear Sir
New York. August 1. 1790.

I do myself the honour of inclosing you a printed copy of the report on measures &c. You asked in your letter whether the papers I had sent you were to be kept or returned. They are now useless and therefore may be done what you please with. They were only copies of what I had retained.
Congress will rise this week, and I hope to be able within a fortnight after them to leave this place for Virginia, passing a few days in Philadelphia on my way, where I shall have the pleasure of seeing you, and of consulting you privately as to what you could do, were the French and English to propose to us to concur with them in their operation.—I am with great esteem Dear Sir Your sincere friend & humble servt.,

Th: Jefferson

